                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGI IIA                          FILED
                                 Norfolk Division
                                                                              fE6 1 4 2020

                                                                         ULtHK, U.S. DISTRICT COURT
LEANTHONY T. WINSTON,#1369027,                                                     NORFOLK. VA


                      Petitioner,

V.                                                                ACTION NO. 2:18cv577



HAROLD W. CLARKE,

                      Respondent.


                                          ORDER


       Petitioner LeAnthony T. Winston ("Winston"), a Virginia inmate, submitted a pro se

petition pursuant to 28 U.S.C. § 2254, as well as two supplements to his petition. EOF Nos. 1, 2,

6. Winston alleges that his federal rights were violated when he was prosecuted for various

offenses in the Circuit Court for the City of Norfolk between 2014 and 2016. Id.

       The matter was referred to a United States Magistrate Judge pursuant to the provisions of

28 U.S.C. § 636(b)(1)(B) and(C)and Rule 72 of the Local Civil Rules ofthe United States District

Court for the Eastern District of Virginia for report and recommendation. The report and

recommendation, filed December 17, 2019,recommends that Winston's motions for judgment and

motion for temporary restraining order be dismissed without prejudice. ECF No. 48.

       Each party was advised of his right to file written objections to the findings and

recommendations made by the Magistrate Judge. While Winston has filed additional motions

related to his petition, ECF Nos. 44, 49-52, he has not filed an objection to the report and

recommendation, and the time to do so has expired.
       The Court, having reviewed the record, does hereby adopt and approve the findings and

recommendations set forth in the report and recommendation. The Court, therefore, ORDERS

that Winston's motions forjudgment(ECF Nos. 36,40,42), and motion for temporary restraining

order(ECF No. 37) be DISMISSED WITHOUT PREJUDICE.

       The Court ORDERS that Winston's motion to set aside sentence(ECF No.44)and motion

for default Judgment (ECF Nos. 49) be DENIED, and that Winston's motion for declaratory

Judgment and temporary restraining order (ECF No. 52) be DISMISSED WITHOUT

PREJUDICE.


       The Court further ORDERS Winston to file an amended federal petition on the proper

form with his claims numbered no later than thirty days after his state court remedies have been

exhausted, or his current federal petition will be dismissed.

       The Clerk shall mail a copy ofthis Order to Winston and counsel ofrecord for respondent.




                                                                Robert G. Doumar
                                                         United States District Judge


Norfolk, Virginia
February/x2020
